
	
		II
		111th CONGRESS
		1st Session
		S. 1987
		IN THE SENATE OF THE UNITED STATES
		
			October 28, 2009
			Ms. Klobuchar introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain aluminum
		  vacuum mugs with lids.
	
	
		1.Certain aluminum vacuum
			 mugs
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Aluminum vacuum mugs with lid, a capacity not exceeding 1 liter
						and USB plug-in capability to warm the contents (provided for in subheading
						9617.00.10)FreeNo changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
